Exhibit 10.19
AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This Amendment (this “Amendment”) to the Amended and Restated Employment
Agreement (“Employment Agreement”) entered into as of December 31, 2008, by and
between CYPRESS BIOSCIENCE, INC. (the “Company”) and JAY D. KRANZLER, M.D.,
Ph.D. (the “Employee”), is entered into as of December 24, 2009. Capitalized
terms used but not assigned a meaning in this Amendment shall have the meanings
assigned to such terms in the Employment Agreement.
     WHEREAS, the Company and the Employee have determined it is in the best
interest of the Company and the Employee to amend the Employment Agreement to
provide that a restricted stock unit award for 100,000 shares of the Company’s
common stock to be granted to the Employee on or about January 4, 2010 shall
include a double trigger vesting acceleration provision in connection with a
Change-in-Control, rather than, as the Employment Agreement currently provides,
a single trigger vesting acceleration provision.
     NOW, THEREFORE, in consideration of the benefits and mutual promises
hereinafter set forth, the parties hereto agree to amend the Employment
Agreement as follows:
     1. Section 4.1(c) of the Employment Agreement is hereby amended, restated,
superseded and replaced in its entirety by the following:
     “(c) Notwithstanding anything to the contrary in the foregoing, in the
event of a termination of this Agreement in any of the cases identified in
Section 5.2(b) (other than, with respect to the restricted stock unit award for
100,000 shares of the Company’s common stock granted to the Employee on or about
January 4, 2010 (the “Applicable Award”), Section 5.2(b)(ii)) or 5.4 hereof, all
Stock Awards shall vest immediately upon such Termination Date. In addition, all
Stock Awards, except the Applicable Award, shall vest immediately upon a
Change-in-Control (as defined in Section 5.6 herein), and the Applicable Award,
in connection with a Change-in-Control, shall vest as set forth in its stock
award agreement.”
     2. Section 5.4(b) of the Employment Agreement is hereby amended by changing
the reference therein to “Section 4.1(d)” to “Section 4.1(c).”
     3. Except as specifically set forth by this Amendment, the terms and
conditions of the Employment Agreement shall remain in full force and effect.
     4. This Amendment shall be governed by and construed in accordance with the
laws of the State of California.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

1.



--------------------------------------------------------------------------------



 



     5. This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.
     IN WITNESS WHEREOF, the parties have executed this Amendment on the day and
year written above.

                  CYPRESS BIOSCIENCE, INC.       EMPLOYEE    
 
               
By:
  /s/ Sabrina Martucci Johnson       /s/ Jay D. Kranzler    
 
               
 
  Sabrina Martucci Johnson       JAY D. KRANZLER, M.D., Ph.D.    
Its:
  Executive Vice President, Chief Operating Officer and Chief Financial Officer
           

2.